Order entered December 9, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00801-CV

                               JAY SANDON COOPER, Appellant

                                                V.

                               JUDGE PAUL MCNULTY, Appellee

                        On Appeal from the 219th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-01611-2015

                                            ORDER
           By order entered November 2, 2015, we directed court reporter Indu Bailey to file the

reporter’s record no later than December 2, 2015. To date, however, the record has not been

filed. Accordingly, we again ORDER Ms. Bailey to file the record. The reporter’s record shall

be filed no later than December 21, 2015.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Bailey and the

parties.



                                                       /s/   CRAIG STODDART
                                                             JUSTICE